Robinson, President:
By this suit in equity Boone seeks the enforcement of an alleged contract whereby Hess was to assign him a one-half interest in certain mining machine inventions. Other relief incidental to his alleged right in the inventions is also asked. The bill was dismissed on demurrer. We find that it was properly dismissed.
Hess was the inventor of the mining machinery. Boone furnished the money to take out patents thereon, and Hess assigned him a one-half interest in the applications for the three patents. Two of the patents were issued, to Hess and Boone jointly. The other application is still pending. Hess later invented and patented other machines and appliances, assigning rights therein to Page. Boone claims that these subsequent inventions were only improvements of the first inventions, and that the contract with him embraced a one-half interest in such improvements. He charges that Hess and Page entered into collusion to oust him of 'his rights, by taking out new patents in their own names with only slight changes over the old.
The contract which the plaintiff sets up in his bill as the one he had with Hess can not be interpreted as embracing the subsequent patents awarded to Hess and Page. Nowhere does the bill clearly and definitely state that Boone was to have an interest in Hess’s inventive genius to the extent of a right in all subsequent inventions or patents for machinery of the same general purpose as that originally invented and patented. The allegations of the bill as to what the contract was, particularly when taken in the light of the written assignments made by Hess to Boone, are not sufficient to assert that Boone has an interest in the patents issued to Hess and Page. As much as is assuredly asserted, is that Hess agreed to assign a one-half interest in the inventions covered *718by the original applications for patents. At the most, the allegations of the bill make it extremely doubtful whether the parties by their agreement contemplated other inventions than those already worked out when they contracted with each other. An agreement to assign patents not yet secured, may be enforced, when sufficiently definite as to the subject matter, but if the parties intend to embrace future inventions, language plainly expressing such a purpose must be used. 30 Cyc. 944. If the plaintiff meant to assert a right in the subsequent patents, he has done so in such an obscure and uncertain way that equity will not listen to his prayer for specific enforcement. In a suit for the specific enforcement of a contract, the court, in order to frame a decree in accordance with the intent of the parties, must be clearly apprised of that intent in all essential respects.
The bill is really one complaining of the infringement of patents and asking injunctive relief in the premises. Á state court has no jurisdiction of such bill. The jurisdiction is exclusively in the courts of the United States.
An order will be entered affirming the decree.

Affirmed.